137 Ga. App. 484 (1976)
224 S.E.2d 117
MASSEY
v.
THE STATE.
51721.
Court of Appeals of Georgia.
Submitted January 15, 1976.
Decided February 3, 1976.
Howard & Mullinax, Charles A. Mullinax, for appellant.
Bryant Huff, District Attorney, Dawson Jackson, Assistant District Attorney, for appellee.
QUILLIAN, Judge.
The defendant appeals his conviction for violation of the Georgia Controlled Substances Act, Code Ann. § *485 79A-801 (Ga. L. 1974, pp. 221, 223).
Although the defendant by his enumeration of errors questions the validity of a search warrant, his conviction was based on his plea of guilty which he has in no way attacked or sought to have withdrawn. Insofar as the record reveals, the guilty plea was freely, voluntarily and knowingly entered. Under these circumstances, the defendant waived any objection he may have had to the illegal search. Polk v. Holland, 229 Ga. 169 (2) (190 SE2d 35). See McMann v. Richardson, 397 U.S. 759 (90 SC 1441, 25 LE2d 763).
Judgment affirmed. Deen, P. J., and Webb, J., concur.